REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7 and 9 and dependent claims 2-5, 13 and 15-16 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of a shoe comprising: a sole; an upper leather and a tip line forming a region into which a foot of a wearer is inserted; a first wearing guide portion which causes a rear region of the tip line to be pushed rearward when the foot of the wearer is inserted into the shoe through the tip line; and a second wearing guide portion which reduces a friction between the foot of the wearer and the tip line when the foot of the wearer is inserted into the shoe through the tip line and causes the rear region of the tip line to be pushed rearward; a first upper leather support portion provided on a first side of the upper leather and reinforce the first side of the upper leather, the first wearing guide portion including: a rear support portion which is elongated in a heel tab direction from a back counter; an insertion guide portion which is provided to have a curve rearward from an upper portion of the rear support portion; and a first side extension portion which is connected to the rear support portion and reinforces the rear support portion, the first side extension portion including a first side extension member extending toward a first side from a lower portion of the rear support portion and a first inclination connection member which connects the first side extension member to an upper portion of the rear support portion, the first upper leather support portion including a first side connection member forming a lower portion of the first upper leather support portion and is connected to the first side extension member, the second wearing guide portion including at least one roller which is disposed in the rear region of the tip line and a wire which supports the at least one roller, and the wire extending to a front region of the tip line and is connected to an operation unit located in the front region of the tip line, and the operation unit has a Boa system to adjust a length of the wire.
Independent claim 7 is similar to claim 1, and includes the limitations of the first wearing guide portion including, a second side extension portion connected to the rear support portion and reinforcing the rear support portion, the second side extension portion including a second side extension member and a second inclination connection member, the first upper leather support including a first front connection member provided to be inclined forward and upward from the first side connection member, and a first rear connection member provided to be inclined rearward and upward from the first side connection member, a second upper leather support portion provided on a second side of the upper leather, the second upper leather support portion including a second side connection member forming a lower portion of the second upper leather support portion, a second front connection member which is provided to be inclined forward and upward from the second side connection member, and a second rear connection member which is provided to be inclined rearward and upward from the second side connection member, the upper leather including a tongue provided on a front side of the tip line, and a tongue support portion connects the tongue to the upper leather support portion and fixes a position of the tongue when the foot of the wearer is inserted into the shoe through the tip line, the tongue support portion including a support ring pivotably connected to the first front connection member, and an insertion portion provided in a groove shape in the tongue and forms a space into which the support ring is inserted. 
Note: Independent claim 7 does not include the limitations of at least one roller and a wire which supports the at least one roller recited in Independent claim 1.
Independent claim 9 is similar to claim 7 and includes the limitations of the tongue support portion including a fixing strap and including at least one fixing hole formed in an extended region, and a fixing portion provided in each of the first and second front connection members.
Note: Independent claim 9 does not include the limitations of a support ring pivotably connected to the first front connection member, and an insertion portion which is provided in a groove shape in the tongue and forms a space into which the support ring is inserted recited in Independent claim 7.

The prior art does not disclose or teach these structures. The closest prior art appears to be Patent 7,793,438 by Busse and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732